DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-17 are pending in the application.
Drawings
The drawings are objected to because of the following:
The drawings 2a-2j are objected to under 37 CFR 1.83(a) because they fail to show the x-y-z axes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the last two pages of the diagrams are unlabeled and do not fit within the boundaries of the page. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because two flow charts are in the specification where they should be in the drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
[0006] “…and store user inputs from the HMI,…” This is the first time that an HMI has been mentioned. This should be “….and store user inputs from an HMI [Human-Machine Interface],….”.  
[0034]: “The signal received….are configured to be signal inputs…” should be “The signals received….are configured to be signal inputs…”
 [0037]: “…may be an infrared transmitter or sonic transmitter, that produces the signal…” should be “…may be an infrared transmitter or sonic transmitter that produces the signal…”
[0037]: At end of the paragraph mention which figure in which the angles 302, the transmission depth 108, the transmission depth 108 and the transmission circumference 122 are shown.
[0039]:  Insufficient definition as to the x-y-z axes is given.  “…where the bracket 104 pivots from each of two pivot points 117 of the adhesion brim 106 in the y-axis.” It is assumed for purposes of around the y-axis.”  It is also assumed that the y-axis passes through the two pivot points 117.
[0039]: “…allows for rotational movement (e.g. pivoting) of the bracket in the y-axis” is interpreted for purposes of examination as “…allows for rotational movement (e.g. pivoting) of the bracket around the y-axis”.
[0039]: “…pivot point 137 allows for rotational movement of the bracket in the x-axis… “ is interpreted for purposes of examination as “…pivot point 137 allows for rotational movement of the bracket around the x-axis… “ 
[0039]: “…may be positioned at any of 360 degrees in the x-axis…” is interpreted for purposes of examination as “…may be positioned at any of 360 degrees around the x-axis…” Appropriate correction is required.
 [0049] “…at least three sensor 102…” should be “…at least three sensors 102…”
[0052]: “…represents a second for placement of the at least three sensors.” should be “…represents a second placement of the at least three sensors.”
[0054] last sentence mentions a “power source 208” which is not shown, and “at least three sensors CPUs 114” which are not shown in any diagram. 
[0057] Second and last sentences mention “CPUs 114” which are not in any of the diagrams.
[0060] mentions “the power source 208” (twice) which is not in any of the diagrams.
[0061] mentions an electrical link between interrupt 212 and vehicle 500 but does not show it. 
[0062] mentions an optional mobile device application 514 but does not show it on any diagram. For purposes of examination, it is assumed that this is in fact “optional mobile device application 214”. 
[0068] contains an illegible flowchart.  This needs to be taken out of the specification, rendered legible, and added to the figures. 
[0069] contains an illegible flowchart.  This needs to be taken out of the specification, rendered legible, and added to the figures.
[0071] refers to “a method of performing a 360 walk around 600” which is missing from all the diagrams.
 [0074]: The paragraph starts off with activities involving all sensors (“an activation output to the at least three sensors 102”), then segues into involving only one (undefined) sensor (“The activation output may be transmitted to the sensor CPU 114…”).  For purposes of examination, this is interpreted as “The activation output may be transmitted to any one of the at least three sensors’ CPU 114…”
Claim Objections
Claim 1 objected to because of the following informalities:  
For clarification, “where the transmission depth is the distance from 3.05 meters or less that the receiver receives a signal from a transmission fob” is interpreted as “where the transmission depth is the distance of 3.05 meters or less from a transmission fob from which the receiver receives a signal”.  
Due to the formatting of claim 1, it is hard to tell if “a zone of detection” is considered an element of each sensor or a separate element of the 360 safety system.  For purposes of examination, it is assumed that “a zone of detection” is an element of each sensor.
Claim 3 is objected to because of the following informalities:  
“…the means for further permits …” lacks definition.  For purposes of examination, it is assumed that the term is “….the means for removable attachment of the bracket to the vehicle…”
Claim 6 is objected to because of the following informalities:
“the vehicle” lacks antecedent basis.
“an adhesion brim for removable attachment of to the vehicle” needs to be clarified.  For purposes of examination, it is assumed this is “an adhesion brim for removable attachment of the adhesion brim to the vehicle”
 “the HMI” is lacking definition and also lacking antecedent basis.  
“an HMI” is mentioned further on in the claim.  It is assumed that this is the same HMI as is given earlier.
 “a key position input” is listed twice in the claim. It is assumed that these refer to the same input.
“a headlight detection input” is listed twice in the claim. It is assumed that these refer to the same input.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the element “directional change of the zone of detection as measured along an y-axis”.  Due to the means-plus-function 112(f) interpretation of this element, this would be in accordance to the embodiments given in the specification.  However the direction of the y-axis remains ambiguous even under this. If the sensor is rotating around a y-axis passing through two pivot points 117, then changes in the zone of detection will not correspond to shifts along the y-axis, but shifts along 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is the same as claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,478,075 (Toutant et al., hence Toutant, in light of “Instructions for the Vertical and Lateral Alignment of Bendix Radar Sensors” (NPL-Bendix) and in light of “Ultrasonic Sensors” (NPL-Maxbotix).
As for claim 1, Toutant teaches a 360 safety system to verify the safety of a vehicle prior to engaging the vehicle, the 360 safety system comprising: a regulated vehicle (Figs. 1a, b. Vehicle 900, vehicle safety inspection apparatus 100);
at least three sensors removably attached to the vehicle, the at least three sensors each comprising (Fig. 1b showing more than 3 detectable identification points; "The detectable-identification device 902 may include an RFID tag (radio frequency identification tag) and any equivalent thereof." Col 4 lines 1-3) 
a receiver having a transmission depth, where the transmission depth is the distance from 3.05 meters or less that the receiver receives a signal from a transmission fob, ("the detectable-identification device 902 includes an RFID tag…the operational range of the RFID tag is about two to three centimeters." Col 4, lines 59-64 (here the movable detector 102 acts as the transmission fob))
a zone of detection formed by two angles and the transmission depth, the two angles comprising the two angles from a centerline of the receiver and the bracket opening, (inherent in fob detection) 
wherein each of the zones of detection of the at least three sensors do not overlap, where only the receiver of one of the at least three sensors receives the signal transmitted from the transmission fob within the zone of detection of the receiver. ("The movable detector 102 is configured to detect (by way of a detector assembly) the presence of the detectable identification device 902 in response to the user walking 20 around the vehicle 900 and the user positioning the movable detector 102 proximate to the detectable-identification device 902 (during the vehicle safety-inspection of the vehicle 900 as the user walks around the vehicle 900)." Col 3 Lines 17-23. Looking at Fig. 1B one can note three detectable identification devices 902 whose zones would not overlap (for example, top left, top right, and lower side)).
Toutant does not specifically teach a bracket having a bracket opening and a bracket depth, but this is an ordinary mechanism for the holding of a sensor (See NPL-Bendix Fig. 23) and would be known to one of ordinary skill in the art.  Similarly, Toutant does not teach a means for removable attachment of the bracket to the vehicle; but the fastening of such by screws or adhesive to a vehicle is also known in the art and would be known to one of ordinary skill in the art. 
Finally, Toutant does not specifically teach a zone of detection formed by two angles and the transmission depth, where the two angles are each from 16.7 degrees or less.  However, NPL-Maxbotix teaches a zone of detection formed by two angles and the transmission depth, the two angles comprising the two angles from a centerline of the receiver and the bracket opening, where the two angles are each from 16.7 degrees or less, (NPL-Maxbotix shows a catalog of available ultrasonic sensors with narrow beams and different angle widths. By looking as the squares on the graph, the footprint of the zone of detection shown can be seen to be less than 2x16.7 degrees. )

As for claim 2, Toutant also teaches wherein the arrangement of the at least three sensors on the vehicle provides the shortest distance to transmit the signal to each of the at least three sensors is traveling 360 degrees around the vehicle as measured from a driver's door of the vehicle. (See Fig. 1B, where the detectable identification devices 902 are laid out such that this geometrical constraint is satisfied.)
As for claim 3, Toutant does not specifically teach wherein the means for further permits directional change of the zone of detection as measured along an y-axis. However, mounting a sensor on an adjustable bracket to provide such flexibility is known in the art. (See NPL-Bendix (Figure 23 “Typical Radar Sensor Assembly” or “Typical Advanced Assembly with Adapter Plate”))   It would have been obvious to one of ordinary skill in the art at the time of the application to have used such. The motivation would be, as mentioned in NPL-Bendix, to allow for better alignment. 
As for claim 4, Toutant does not specifically teach wherein the bracket further includes an LED opening.  However, creating a box mount to contain equipment with an opening through which to see an LED to provide a signal is known in the art and would be obvious to one of ordinary skill in the art.
As for claim 5, Toutant does not specifically teach wherein each of the at least three sensors further includes an LED, where the LED is unilluminated upon receipt of the signal by the receiver of one of the at least three sensors.  However, switching an LED on or off after receiving a remote signal to indicate the receipt of said signal is known in the art and would be obvious to one of ordinary skill in the art. 

Claims 6, 11-12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toutant, as modified by NPL-Bendix, as modified by NPL-MaxBotix, and further modified by DE 102009031087 A1( Oltmann) and by “Turn-Key Passive Entry/Passive Start Solution” (NPL-Atmel).
As for claim 6, Toutant teaches a 360 safety system to verify safety of the vehicle by completing a 360 walk-around prior to engaging the vehicle, ("Under normal operation, the user (the vehicle driver) inspects the exterior of the vehicle 900 (depicted in FIG. 1B). During the walk-around safety check…" Col 5, lines 14-16) the 360 safety system comprising:
a regulated vehicle; (vehicle 900)
at least three sensors removably attached to the vehicle, (Fig. 1b showing more than 3 detectable identification points; "The detectable-identification device 902 may include an RFID tag (radio frequency identification tag) and any equivalent thereof." Col 4 lines 1-3) the at least three sensors each comprising
a receiver having a transmission depth, where the transmission depth is the distance from 3.05 meters or less that the receiver receives a signal from a transmission fob, ("the detectable-identification device 902 includes an RFID tag…the operational range of the RFID tag is about two to three centimeters." Col 4, lines 59-64 (here the movable detector 102 acts as the transmission fob))
a zone of detection formed by two angles and the transmission depth, the two angles comprising the two angles from a centerline of the receiver and the bracket opening, (inherent in fob detection) 
wherein each of the zones of detection of the at least three sensors do not overlap, where only the receiver of one of the at least three sensors receives the signal transmitted from the transmission fob within the zone of detection of the receiver. ("The movable detector 102 is configured to detect (by way of a detector assembly) the presence of the detectable identification device 902 in response to the user walking 20 around the vehicle 900 and the user positioning the movable detector 
and an operating system configured to operate the 360 safety system, the operating system comprising ("...In accordance with a first major embodiment, the vehicle safety-inspection apparatus 100 includes (and is not limited to) a combination of a movable detector 102 and a recording assembly 104." Col 4 lines 13-16.)
a CPU (central processing unit) having a processor and a storage medium, the CPU [in] electrical communication with the at least three sensors configured to ("the movable detector 102 includes a reader device 200 configured to read the signal issued by the detectable identification device 902, a microcontroller 202, and a communications transmitter unit 204." Col 6, lines 33-36. Also see Fig. 2.)
receive, process, and store signal inputs from the at least three sensors, ("During the walk-around safety check, the user positions the movable detector 102 (also called a portable detector reader) in such a way that the movable detector 102 reads the detector identification information for each instance of the detectable-identification device 902 that is mounted to the predetermined portions or sections of the vehicle 900." Col. 5 Lines 16-21.)
receive, process, and store user inputs from the HMI, (HMI  == the moveable detector 102 in this case, together with the recording assembly 104)
provide an interrupt output to an interrupt,  ("For the case where some the  detector identification information has not been collected by the movable detector 102 and transmitted to the recording assembly 104, and the user attempts to start the vehicle 900, the recording assembly 104 is  and
provide outputs to the HMI; (communications with the recording assembly (Fig 3, 104))
an HMI in electrical communication with the CPU configured to receive inputs for transmission to the CPU (the moveable detector 102 in this case, together with the recording assembly 104)
and an interrupt configured to provide a complete circuit when closed via the interrupt output from the CPU upon completion of the 360 walk-around to engage the vehicle, where the interrupt is in electrical communication with the CPU. ("For the case where the detector identification information was collected from each instance of the detectable-identification device 902, the recording assembly 104 is configured to permit operation of the vehicle 900." Col. 6, lines 5-8.)
Toutant does not specifically teach a bracket having a bracket opening and a bracket depth, but this is an ordinary mechanism for the holding of a sensor (as shown by NPL-Bendix) and would be known to one of ordinary skill in the art.  Similarly, Toutant does not teach an adhesion brim for removable attachment of the bracket to the vehicle; but the incorporation of an adhesion brim on a bracket to assist with the affixation of such by screws or adhesive to a vehicle is also known in the art and would be known to one of ordinary skill in the art. 
Toutant does not specifically teach a zone of detection formed by two angles and the transmission depth, where the two angles are each from 16.7 degrees or less.  However, NPL-Maxbotix teaches a zone of detection formed by two angles and the transmission depth, the two angles comprising the two angles from a centerline of the receiver and the bracket opening, where the two angles are each from 16.7 degrees or less, (NPL-Maxbotix shows a catalog of available ultrasonic sensors with narrow beams and different angle widths. By looking as the squares on the graph, the footprint of the zone of detection shown can be seen to be less than 2x16.7 degrees. )

Toutant does not specifically teach [the] display [of] outputs from the CPU by the HMI, but the display of information on a HMI is known in the art and would be obvious to one of ordinary skill in the art.
Toutant does not specifically teach receiv[ing] and process[ing] a key input from a key position input.  However, localization of a (smart) key is known in the art, as is taught by NPL-Atmel. (See section on Key Fob Localization) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the key system of NPL-Atmel to the walk-around system of Toutant. (In fact, a key is mentioned in Toutant, but only as a place to hang the remote sensor.)  The motivation would be to incorporate the turning on of the vehicle as well. 
Toutant does not specifically teach receiv[ing] and process[ing] a headlight input from a headlight detection input, However, Oltmann teaches teach receiv[ing] and process[ing] a headlight input from a headlight detection input (middle of page 3)
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the headlight status detection system of Oltmann to the walk-around system of Toutant. The motivation would be to incorporate another important system of the vehicle required for driving. 

As for claim 11, Toutant does not specifically teach wherein each of the at least three sensors further includes an LED, where the LED is unilluminated upon receipt of the signal by the receiver of one of the at least three sensors.  However, switching an LED on or off after receiving a remote signal to  and would be obvious to one of ordinary skill in the art. 
As for claim 12, Toutant does not specifically teach wherein the adhesion brim is a fixed brim.  However, most brims of brackets are fixed, and such would be obvious to one of ordinary skill in the art. 
As for claim 14, Toutant teaches a method of operating a 360 safety system to verify safety of the vehicle by completing a 360 walk-around prior to engaging the vehicle, ("Under normal operation, the user (the vehicle driver) inspects the exterior of the vehicle 900 (depicted in FIG. 1B). During the walk-around safety check…" Col 5, lines 14-16) the method comprising:
a regulated vehicle; (vehicle 900)
at least three sensors removably attached to the vehicle, (Fig. 1b showing more than 3 detectable identification points; "The detectable-identification device 902 may include an RFID tag (radio frequency identification tag) and any equivalent thereof." Col 4 lines 1-3) the at least three sensors each comprising
a receiver having a transmission depth, where the transmission depth is the distance from 3.05 meters or less that the receiver receives a signal from a transmission fob, ("the detectable-identification device 902 includes an RFID tag…the operational range of the RFID tag is about two to three centimeters." Col 4, lines 59-64 (here the movable detector 102 acts as the transmission fob))
a zone of detection formed by two angles and the transmission depth, the two angles comprising the two angles from a centerline of the receiver and the bracket opening, (inherent in fob detection) 
wherein each of the zones of detection of the at least three sensors do not overlap, where only the receiver of one of the at least three sensors receives the signal transmitted from the transmission fob within the zone of detection of the receiver. ("The movable detector 102 is configured to detect (by way of a detector assembly) the presence of the detectable identification device 902 in 
and an operating system configured to operate the 360 safety system, the operating system comprising ("...In accordance with a first major embodiment, the vehicle safety-inspection apparatus 100 includes (and is not limited to) a combination of a movable detector 102 and a recording assembly 104." Col 4 lines 13-16.)
the CPU (central processing unit) having a processor and a storage medium, the CPU in electrical communication with the at least three sensors;("the movable detector 102 includes a reader device 200 configured to read the signal issued by the detectable identification device 902, a microcontroller 202, and a communications transmitter unit 204." Col 6, lines 33-36. 
an HMI in electrical communication with the CPU configured to receive timer expiration inputs for transmission to the CPU (the recording assembly 104 together with the moveable detector 102 (carried by the individual) acts like this: "the recording assembly 104 is configured to activate the alarm and/or deactivate the vehicle 900, and/or to activate the in-vehicle control unit (also called a vehicle inhibiting unit) to deactivate the vehicle 900 for a configurable time (a predetermined time)." Col. 6, lines 10-15).
and an interrupt configured to provide a complete circuit when closed via the interrupt output from the CPU upon completion of the 360 walk-around to engage the vehicle, where the interrupt is in electrical communication with the CPU. ("For the case where the detector identification information was collected from each instance of the detectable-identification device 902, the recording assembly 104 is configured to permit operation of the vehicle 900." Col. 6, lines 5-8.)
receiving a first signal input at the CPU via a first of the at least three sensors, the first signal input configured for causing the CPU to process the validity of the first signal input and store a valid first signal input in the CPU; (See reading of distinct RFID tag at each separate sensor point, Col. 4 59-66; also storage of the information in the recording assembly 104 Col 4. lines 31-34)
transmitting a first sensor deactivation output via the CPU to the first sensor of the at least three sensors configured to deactivate the first of the at least three sensors; ("The recording assembly 104 is configured to generate and store a detection-alarm record 105 indicating that the detection signal 103 was received by the recording assembly 104." Col. 4 Lines 32-34 (once everything is turned off, the vehicle can start))
receiving a second signal input at the CPU via a second of the at least three sensors, the second signal input configured for causing the CPU to process the validity of the second signal input and store a valid second signal input in the CPU; (same as for the first signal input) 
transmitting a second sensor deactivation output via the CPU to the second sensor of the at least three sensors configured to deactivate the second of the at least three sensors; (same as for the first sensor deactivation output)
receiving a third signal input at the CPU via a third of the at least three sensors, the signal input configured for causing the CPU to process the validity of the third signal input and store a valid third signal input in the CPU; (same as for the first signal input)
transmitting a third sensor deactivation output via the CPU to the third sensor of the at least three sensors configured to deactivate the third of the at least three sensors; (same as for the first sensor deactivation output)
determining the first valid signal input, second valid signal input, and third valid signal input are stored in the CPU, the determining configured to store the completion of the walk- around in the CPU; (The recording assembly 104 is configured to generate and store a detection-alarm record 105  (once everything is turned off, the vehicle can start))
and transmitting an interrupt output to the interrupt via the CPU configured to close the interrupt circuit allowing engagement of the vehicle. ("In this manner, once all of the detector identification information is collected, the recording assembly 104 then stops inhibiting the operation of the vehicle 900 once the user attempts to start the vehicle 900." Col 5 line 67- Col 6 lines 1-4.)
Toutant does not specifically teach a bracket having a bracket opening and a bracket depth, but this is an ordinary mechanism for the holding of a sensor (as shown by NPL-Bendix) and would be known to one of ordinary skill in the art.  Similarly, Toutant does not specifically teach wherein the receiver is housed by the bracket distal to and centered within the bracket opening, but this too is known in the art. Neither does Toutant mention an LED, but the use of LEDs in devices to indicate status is also known in the art.  Finally, Toutant does not mention a means for removable attachment to the vehicle (which under the 112(f) interpretation is either a fixed adhesive brim or one attached via screws) but again both of these are known in the art and would be obvious to one of ordinary skill in the art.
Toutant does not specifically teach a zone of detection formed by two angles and the transmission depth, where the two angles are each from 16.7 degrees or less.  However, NPL-Maxbotix teaches a zone of detection formed by two angles and the transmission depth, the two angles comprising the two angles from a centerline of the receiver and the bracket opening, where the two angles are each from 16.7 degrees or less, (NPL-Maxbotix shows a catalog of available ultrasonic sensors with narrow beams and different angle widths. By looking as the squares on the graph, the footprint of the zone of detection shown can be seen to be less than 2x16.7 degrees. )
It would have been obvious to one of ordinary skill in the art at the time of the application to have modified the RFID-tags of Toutant with the directional system of NPL-Maxbotix.  The motivation would be to add a greater distance of access.
[the] display [of] timer expiration outputs from the CPU by the HMI, but the display of a countdown on a HMI is known in the art and would be obvious to one of ordinary skill in the art.
Toutant does not specifically teach a key position input configured to determine and transmit the position of a key of the vehicle via a key input to the CPU. However, localization of a (smart) key within a vehicle (a key position input configured to determine and transmit the position of a key of the vehicle via a key input to the CPU ) is known in the art, as is taught by NPL-Atmel. (See section on Key Fob Localization) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the key system of NPL-Atmel to the walk-around system of Toutant. (In fact, a key is mentioned in Toutant, but only as a place to hang the remote sensor.)  The motivation would be to incorporate the turning on of the vehicle as well. 
Toutant does not specifically teach a headlight detection input configured to determine and transmit a headlight input of the vehicle to the CPU in response to the headlights of the vehicle being on, nor determining receipt of the headlight input from the headlight detection input at the CPU; However, Oltmann  teaches a headlight detection input configured to determine and transmit a headlight input of the vehicle to the CPU in response to the headlights of the vehicle being on as well as determining receipt of the headlight input from the headlight detection input at the CPU (middle of page 3; status of headlights is detected then sent to internal vehicle system for use in display.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the headlight status detection system of Oltmann to the walk-around system of Toutant. The motivation would be to incorporate another important system of the vehicle required for driving. 
Toutant does not specifically teach transmitting via the CPU an activation output to the at least three sensors configured to activate the LED and the receiver.  However, sending activation signals to 
As for claim 17, Toutant also teaches wherein the at least three sensors are arranged on the vehicle in a manner that provides the shortest distance to transmit the signal to each of the at least three sensors is traveling 360 degrees around the vehicle as measured from a driver's door of the vehicle. (See Fig. 1B, where the detectable identification devices 902 are laid out such that this geometrical constraint is satisfied).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toutant, in light of NPL-Bendix, in light of NPL-MaxBotix , in light of Oltmann, and in light of NPL-Atmel as applied to claim 6 above, and further in view of US 2017 /0018128. (Berezin et al., hence Berezin.)
As for claim 7, Toutant does not teach the sensors having individual CPUs or processor and storage mediums.  However, Berezin teaches [an] operating system [which] further comprises at least three sensor CPUs (central processing units), each of the at least three sensor CPUs having a sensor processor and a sensor storage medium, the at least three sensor CPUs in electrical communication with the receivers of the at least three sensors and the CPU, wherein each of the at least three sensors houses one of the at least three sensor CPUs, and each of the at least three sensor CPUs configured to receive, process, and store inputs from the receivers of the at least three sensors and process outputs from the CPU. (Berezin teaches a key fob localization system installed on a vehicle which involves multiple directional sensors (Fig. 3 [47a-e]) interacting with a key fob [41].  Each sensor inherently has a CPU, a memory (for instructions), and a processor in order to handle the communication between the directional sensor and the fob and the generation and storage of signals (See [0012], [0021]. Receivers are also inherent in the sensors.) 
As for claim 8, Berezin also teaches wherein the at least three sensor CPUs are in electrical communication with the CPU via a communication wire.  (Fig. 1, the “Telematics Unit” corresponds to the applicant’s CPU, [47] the sensors, [41] the key fob)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined together the key fob localization system of Berezin together with the walk-around system of Toutant.  The motivation would have been to expand the range of access.

Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toutant, in light of NPL-Bendix, in light of NPL-MaxBotix, in light of Oltmann, in light of NPL-Atmel, and in light of Berezin as applied to claim 7 above, and further in view of “Banner Engineering SMB30UR” catalog page (NPL-SMB30UR).
As for claim 10, Toutant does not specifically teach wherein the adhesion brim of the at least three sensors is a pivot brim that permits movement of the zone of detection in the y-axis.   However, such pivot brims are known in the art (see NPL-SMB30UR) and would be obvious to one of ordinary skill in the art.
As for claim 13, the scope of the claim is the same as that of claim 10 and the same argument applies.
Allowable Subject Matter
Claims 9, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661